IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                             Fifth Circuit

                                                        FILED
                                                     February 7, 2008

                          No. 06-40570             Charles R. Fulbruge III
                                                           Clerk

MARCIA TALIAFERRO

                                  Plaintiff - Cross-Defendant -
                                  Appellee - Cross-Appellant

v.

GOODYEAR TIRE & RUBBER COMPANY

                                  Defendant - Cross-Claimant -
                                  Appellant - Cross-Appellee

ROBERT TALIAFERRO

                                  Defendant - Cross-Appellee -
                                  Appellant

SINKIN & BARRETTO LAW FIRM

                                  Defendant - Cross-Appellee

v.

MABEL PARSONS

                                  Defendant - Cross-Defendant -
                                  Appellee
                                       No. 06-40570



                   Appeal from the United States District Court
                     for the Eastern District of Texas, Tyler
                              USDC No. 6:05-CV-195


Before JONES, Chief Judge and GARWOOD and JOLLY, Circuit Judges.
PER CURIAM:*
       Robert Taliaferro was married and divorced twice. Both of his ex-wives
seek to obtain his pension benefits from his former employer, Goodyear Tire &
Rubber Company (“Goodyear”). Goodyear argues that the pension plan is
subject to the Employee Retirement Income Security Act (“ERISA”), and is
withholding payment. Goodyear believes it has not yet received a court order
sufficient under ERISA to permit it to distribute Mr. Taliaferro’s benefits to
either Mabel Parsons, his first ex-wife, or Marcia Taliaferro, his second ex-wife.
When Ms. Taliaferro sued Goodyear for payment in state court, Goodyear
removed the action to federal court. There Goodyear filed an interpleader action,
seeking to resolve its obligations under ERISA as to Ms. Parsons’s and Ms.
Taliaferro’s competing claims.
       The district court disposed of the action without addressing Goodyear’s
obligations under ERISA. In its Order on Partial Summary Judgment, the
district court:    (a) granted partial summary judgment to Mabel Parsons,
(b) directed Goodyear to pay Mr. Taliaferro’s pension benefits to the benefit of
Ms. Parsons, and (c) remanded all supplemental state law claims to the state
court it viewed as having proper jurisdiction. For the reasons below, we vacate
the judgment of the district court and remand with instructions.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                 No. 06-40570

                               BACKGROUND
      The procedural history of this action is extensive, but the following facts
will suffice at this stage. Mr. Taliaferro and Ms. Parsons were divorced in or
around 1968. In 2001 Ms. Parsons brought an action in the District Court for
Smith County, Texas to collect child support arrearages. In May of 2002,
Ms. Parsons’s attorney supplied Goodyear with a Notice of Child Support Lien
filed in the Smith County court. Ms. Parsons claimed an interest in Mr.
Taliaferro’s pension benefits and demanded that his account be frozen.
Goodyear promptly advised Ms. Parsons’s attorney that ERISA did not allow
payment of child support obligations from a pension benefit check without a
Qualifying Domestic Relations Order (“QDRO”), as defined by ERISA. Goodyear
supplied Ms. Parsons’s counsel with guidelines describing the elements of a
QDRO.
      In May 2002 and December 2003, Goodyear received additional orders
from the Smith County court directing it to withhold Mr. Taliaferro’s pension
benefits to pay his child support obligations. Each time, Goodyear responded
that the documents were not sufficient to effect a transfer of benefits under
ERISA, and advised that a QDRO would be necessary. On more than one
occasion — once at its own initiative — Goodyear offered Ms. Parsons’s counsel
guidance on the requirements for a proper QDRO. This assistance seems to have
been ignored.
      Meanwhile, Mr. Taliaferro and his second wife, Marcia Taliaferro, were
obtaining a divorce before a different state court, the District Court for Rusk
County, Texas. The Rusk County court issued a Final Divorce Decree and a
“Qualified Domestic Relations Order” in July 2004. The Rusk County QDRO
purported to award Ms. Taliaferro a 70% interest in Mr. Taliaferro’s Goodyear
pension benefits. Ms. Taliaferro’s counsel provided a copy of the Rusk County
QDRO to Goodyear on July 15, 2004.


                                       3
                                  No. 06-40570

      Goodyear now faced competing claims from Ms. Parsons and
Ms. Taliaferro to the same pension benefits. Ms. Parsons’s attorney insisted that
the child support lien took precedence, and threatened Goodyear with legal
action if it made payment on Ms. Taliaferro’s claim. In September 2004,
Goodyear advised both parties that it would not make any further distributions
until it received a QDRO from a Texas court specifying how the funds were to be
distributed. Ms. Taliaferro’s attorney responded that Goodyear had received
only one QDRO, the one awarding an interest to Ms. Taliaferro, and was
obligated to make payment accordingly. In October 2004, Goodyear again
advised the parties that it could not prioritize the competing claims, and needed
a QDRO addressing the rights of both Ms. Parsons and Ms. Taliaferro. Goodyear
indicated that if the parties could not obtain resolution of the conflict it would
file an interpleader action.
      The parties were not able to resolve the conflict, and in April 2005
Ms. Taliaferro filed a Motion for Enforcement of QDRO in the Rusk County
court, seeking payment from Goodyear. Goodyear removed the action to the U.S.
District Court for the Eastern District of Texas and filed a cross-claim and
counterclaim for interpleader, seeking a determination of its obligations under
ERISA as between Ms. Parsons and Ms. Taliaferro. In August 2005, while the
action was pending in federal court, the Smith County court issued an Order on
Motion for Appointment of Receiver.         That Order concluded that all the
community property of Robert and Marcia Taliaferro as of the date of their
divorce was subject to Ms. Parsons’s child support lien. The Order appointed a
Receiver, and directed Robert and Marcia Taliaferro to turn over to him property
sufficient to satisfy child support obligations in excess of $292,000.
      After the Smith County court issued its August 2005 Order, Ms. Parsons
filed for summary judgment in the federal court action. The federal district
court held, as a matter of Texas state law, that Mr. Taliaferro’s pension benefits


                                        4
                                  No. 06-40570

were subject to Ms. Parsons’s child support lien. The federal district court did
not address Goodyear’s obligations under ERISA, concluding that the Smith
County court’s August 2005 Order precluded Goodyear’s interpleader claim
under the doctrine of collateral estoppel. Finally, citing 28 U.S.C. § 1367(c), the
district court declined to retain supplemental jurisdiction over the remaining
state law claims. But instead of remanding those claims to the Rusk County
court where they were initially filed, the district court purported to transfer
them to the Smith County court.
      This appeal by Goodyear and Mr. Taliaferro followed. We review the
district court’s grant of summary judgment de novo. Condrey v. SunTrust Bank
of Ga., 429 F.3d 556, 562 (5th Cir. 2005). The district court’s decision not to
retain jurisdiction over remaining state law claims is reviewed for abuse of
discretion. Preston v. Tenet Healthsystem Mem. Med. Ctr., 485 F.3d 804, 810
(5th Cir. 2007).
                                 DISCUSSION
      It was error for the district court to decide this case on the basis of Texas
law without addressing the parties’ rights and obligations under ERISA. ERISA
broadly preempts any and all state laws that “relate to” ERISA-covered pension
plans. 29 U.S.C. § 1144(a); see also Manning v. Hayes, 212 F.3d 866, 870 (5th
Cir. 2000). More specifically, ERISA provides that pension benefits “may not be
assigned or alienated” except pursuant to a “qualified domestic relations order.”
29 U.S.C. § 1056(d)(1), (3). It is not sufficient to argue, as Ms. Parsons has, that
pension benefits are generally subject to domestic support obligations under
Texas law. Under federal law, which takes precedence in this area, Ms. Parsons
may not reach benefits in an ERISA-covered plan unless she complies with
ERISA’s requirements. An ERISA fiduciary may distribute pension benefits to
a third-party claimant only when presented with a qualified domestic relations
order. 29 U.S.C. § 1056(d)(3)(C), (D). If that requirement is not satisfied, an

                                         5
                                  No. 06-40570

ERISA fiduciary cannot be compelled to pay domestic support obligations out of
pension benefits.
      For that reason, Goodyear’s request for a determination of its obligations
under ERISA is not necessarily barred by collateral estoppel. It has not been
adequately shown that Goodyear was a party to the Smith County district court
action, nor that Goodyear was in privity with any party before that court.
Moreover, ERISA’s alienation requirements are separate and distinct from the
state law questions addressed in the Smith County court’s August 2005 Order.
It is possible that issues of fact or state law resolved in the Smith County
litigation may have some effect on the outcome of the present case. Nonetheless,
Goodyear’s ERISA questions were properly presented in the interpleader action
below, and must be addressed there. 29 U.S.C. § 1132(a)(3); see also United
States v. Taylor, 338 F.3d 947, 951 (8th Cir. 2003).
      Assuming Goodyear’s pension plan is indeed covered by ERISA, resolution
of the interpleader claim will require a judicial determination of (a) whether Ms.
Parsons has presented Goodyear with a QDRO; (b) whether Ms. Taliaferro has
presented Goodyear with a QDRO, and (c) if both have done so, what is the
priority of their competing claims. Though Goodyear raised these issues below,
neither Ms. Parsons nor the district court addressed them. The cause will be
remanded to the district court for a proper determination.
      We further conclude that it was improper for the federal district court to
“transfer” pending state law claims to the Smith County court, when they were
originally filed in and removed from the Rusk County court. A district court in
this situation has authority to remand a case “to the State court from which it
was removed.” 28 U.S.C. § 1447(d); see also Bloom v. Barry, 755 F.2d 356, 358
(3d Cir. 1985) (“‘Remand’ means ‘send back.”           It does not mean ‘send
elsewhere.’”). If any state law claims are subject to remand after Goodyear’s
interpleader claim is resolved, they may be remanded to the Rusk County court.

                                        6
                                  No. 06-40570

Whether a transfer from that forum to Smith County might be appropriate is a
question for the state courts to resolve.
      The district court’s February 9, 2006 Order on Partial Summary
Judgment, including the transfer order, is VACATED. Ms. Parsons’s request for
attorneys’ fees on appeal is DENIED. The case is REMANDED for further
proceedings not inconsistent herewith.




                                        7